                                          Case 4:20-cv-03676-YGR Document 22 Filed 12/10/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     PEOPLE OF THE STATE OF CALIFORNIA,             Case No. 4:20-cv-03676-YGR
                                   7                  Plaintiff,                        ORDER CONTINUING DECEMBER 15, 2020
                                                                                        MOTION HEARING
                                   8            vs.

                                   9     BETSY DEVOS, ET. AL.,
                                                                                        Re: Dkt. No. 18
                                  10                  Defendant.

                                  11

                                  12          Due to conflicts with the Court’s calendar for the month of December 2020 and January
Northern District of California
 United States District Court




                                  13   2021, the Court CONTINUES the December 15, 2020 motion hearing regarding defendants Betsy

                                  14   DeVos’ and the United Stated Department of Education’s motion to dismiss (Dkt. No. 18) to

                                  15   February 9, 2021 at 2:00 PM PST.

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: December 10, 2020
                                                                                            YVONNE GONZALEZ ROGERS
                                  19                                                       UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
